Title: To George Washington from Bushrod Washington, 7 August 1798
From: Washington, Bushrod
To: Washington, George



My dear Uncle
Richmond Augt 7. [17]98

  I recieved a few days ago; a letter from Mr John Nicholas in which after speaking of the violence of a certain party in that County, and the lengths to which they go he says, “among other things, you will see in Davis’s paper of the 24th July a hint at the affair with which you are acquainted from the celebrated John Langhorne himself. I am hinted at as the ‘dignified character of an informer.’ I have no objection to be thought an informer, when the information I gave will be found to be to guard the man who had rendered me and my country the greatest of ⟨mutilated⟩ services, against a villain or villains who never ⟨mutilated⟩ never will render any: yet no abuse will make th⟨em⟩ extort from me any thing which they can make a handle of against that character. This I will thank you to inform your friend that he may have no uneasiness at any hints he may see in the papers. I well know that Mr Langhorne was a scoundrel; but I did not suppose he would ever be so stupid as to provoke a publication of his own villainy. This will never be done by me without the consent of Genl W—(that is the history of the whole affair) and not then but upon my own responsibility, to shew in what light I really stand as a dignified informer without ever letting one of the scoundrels have the smallest idea of the contents of the friendly private letters to me. It was my intention to have gone to M. V. in May to have some conversation on this and other subjects, but a visit from my friend Major Jno. Nelson & family whose Lady is sister to mine about that time, and who are now with me has obliged me to postpone it. I hope it will not be

long before I shall have it in my power to pay that desirable visit.” You will observe from some expressions in this letter that my friend is not in a very good temper with that party who are persecuting him not a little for obstinacy in maintaining opinions different from what they profess and openly avow (as he informs me.) As to the permission which he seems to ask, you will Judge of the propriety of granting it, and will if you see proper write to him or myself upon the subject.
Permit me my dear Uncle to say ⟨mutilated⟩ I have felt in common with my fellow Citizens the ⟨mutilated⟩ attached to your late appointment, and the gratitude due ⟨mutilated⟩ your acceptance of it. Consulting my private affections, I sincerely lament the necessity which calls you again from your retirement to the busy scenes of public life.
I had the deeds which Mr Keith sent me of yours recorded at the last General Court.
Mrs Washington Joins me in love & best wishes to you & my Aunt & I beg you to believe me My dear Uncle Your sincere friend & affect. Nephew

Bushrod Washington

